Citation Nr: 0714811	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the lumbosacral spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the left hip, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the right hip, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the right knee, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the left knee, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the fingers of the right hand, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the fingers of the left hand, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the left elbow, currently evaluated 
as 10 percent disabling.

9.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the right elbow, currently evaluated 
as 10 percent disabling.

10.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the right wrist, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the left wrist, currently evaluated 
as 10 percent disabling.

12.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the left shoulder, currently 
evaluated as 20 percent disabling.

13.  Entitlement to an increased rating for service-connected 
rheumatoid arthritis of the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2006.  This matter 
was originally on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The issue of entitlement to an increased rating for service-
connected rheumatoid arthritis of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The objective medical evidence shows that in the 
veteran's left hip, flexion is limited to no less than 90 
degrees and abduction no less than 40 degrees. 

3.  The objective medical evidence shows that in the 
veteran's right hip, flexion is limited to no less than 90 
degrees and abduction no less than 40 degrees. 

4.  The objective medical evidence shows that in the right 
knee, prior to May 17, 2006, flexion was limited to 100 
degrees and extension was limited to 10 degrees without pain.

5.  The objective medical evidence shows that in the left 
knee, prior to May 17, 2006, flexion was limited to 110 
degrees and extension was limited to zero degrees without 
pain.

6.  The objective medical evidence shows that in the right 
knee, beginning May 17, 2006, flexion was limited to 100 
degrees and extension was limited to 10 degrees with pain 
throughout the range of motion.

7.  The objective medical evidence shows that in the left 
knee, beginning May 17, 2006, flexion was limited to 110 
degrees and extension was limited to zero degrees with pain 
throughout range of motion.

8.  The objective medical evidence does not show that in the 
veteran's right hand, the thumb or any individual fingers are 
ankylosed.  

9.  The objective medical evidence does not show that in the 
veteran's left hand, the thumb or any individual fingers are 
ankylosed.  

10.  The medical evidence shows that prior to May 17, 2006, 
the veteran had full range of motion in the left elbow 
without pain.  

11.  The medical evidence shows that prior to May 17, 2006, 
the veteran had full range of motion in the right elbow 
without pain.  

12.  The medical evidence shows that beginning May 17, 2006, 
in the left elbow, range of motion was from zero to 130 
degrees bilaterally with pain from 40 to 130 degrees.

13.  The medical evidence shows that beginning May 17, 2006, 
in the right elbow, range of motion was from zero to 130 
degrees bilaterally with pain from 40 to 130 degrees.

14.  The medical evidence does not show ankylosis of the 
right wrist.  

15.  The medical evidence does not show ankylosis of the left 
wrist.   

16.  The medical evidence does not show that prior to May 17, 
2006, range of motion of the veteran's left arm was limited 
to midway between the side and shoulder level, or to 45 
degrees on either flexion or abduction.  

17.  The medical evidence does not show that prior to May 17, 
2006 range of motion of the veteran's right arm was limited 
to midway between the side and shoulder level, or to 45 
degrees on either flexion or abduction.  

18.  Beginning May 17, 2006, the medical evidence shows that 
in the veteran's left arm the veteran experienced pain on 
motion at 20 degrees, which remained throughout his range of 
motion to 70 degrees.  

19.  Beginning May 17, 2006, the medical evidence shows that 
in the veteran's right arm the veteran experienced pain on 
motion at 20 degrees, which remained throughout his range of 
motion to 70 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected rheumatoid arthritis of the 
left hip have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected rheumatoid arthritis of the 
right hip have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

3.  Prior to May 17, 2006, the schedular criteria for a 
rating in excess of 10 percent for service-connected 
rheumatoid arthritis of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002-5003 (2006).  

4.  Prior to May 17, 2006, the schedular criteria for a 
rating in excess of 10 percent for service-connected 
rheumatoid arthritis of the left knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002-5003 (2006).  

5.  Beginning May 17, 2006, the schedular criteria for a 
rating of 30 percent for service-connected rheumatoid 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

6.  Beginning May 17, 2006, the schedular criteria for a 
rating of 20 percent for service-connected rheumatoid 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

7.  The schedular criteria for a rating in excess of 10 
percent for service-connected rheumatoid arthritis of the 
right hand have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

8.  The schedular criteria for a rating in excess of 10 
percent for service-connected rheumatoid arthritis of the 
left hand have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

9.  Prior to May 17, 2006, the schedular criteria for a 
rating in excess of 10 percent for service-connected 
rheumatoid arthritis of the left elbow have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002-5003 (2006).  

10.  Prior to May 17, 2006, the schedular criteria for a 
rating in excess of 10 percent for service-connected 
rheumatoid arthritis of the right elbow have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002-5003 (2006).  

11.  Beginning May 17, 2006, the schedular criteria for a 
rating of 20 percent for service-connected rheumatoid 
arthritis of the left elbow have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

12.  Beginning May 17, 2006, the schedular criteria for a 
rating of 20 percent for service-connected rheumatoid 
arthritis of the right elbow have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

13.  The schedular criteria for a rating in excess of 10 
percent for service-connected rheumatoid arthritis of the 
right wrist have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

14.  The schedular criteria for a rating in excess of 10 
percent for service-connected rheumatoid arthritis of the 
left wrist have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5003 (2006).  

15.  For the period prior to May 17, 2006, the schedular 
criteria for a rating in excess of 20 percent for service-
connected rheumatoid arthritis of the left shoulder have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5002-5201 (2006).  

16.  For the period prior to May 17, 2006, the schedular 
criteria for a rating in excess of 20 percent for service-
connected rheumatoid arthritis of the right shoulder have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5002-5201 (2006).  

17.  Beginning May 17, 2006, the schedular criteria for a 
rating of 30 percent for service-connected rheumatoid 
arthritis of the left shoulder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5201 (2006).  

18.  Beginning May 17, 2006, the schedular criteria for a 
rating of 40 percent for service-connected rheumatoid 
arthritis of the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002-5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in August 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected rheumatoid arthritis.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in May 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist and the Board's April 2006 remand as it pertains to 
the issues decided herein.  The RO has obtained the veteran's 
service medical records, VA Medical Center (VAMC) treatment 
records, and all private medical records that the veteran 
requested.  Regarding the remand, a review of the record 
shows that the veteran was provided a VA joints examination 
in May 2006.  According to a report of that examination, the 
examiner reviewed the claims file.  In the report, the 
examiner specifically discussed the severity of the veteran's 
arthritis in his hips, elbows, knees, hands and shoulders.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Each of the veteran's arthritis disabilities are currently 
rated pursuant to either Diagnostic Code 5002-5003, 
Diagnostic Code 5002-5242, or Diagnostic Code 5002-5201.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2006).  Here, the veteran's service-connected disease 
is rheumatoid arthritis, which is rated pursuant to 
Diagnostic Code 5002.  The RO assigned evaluations pursuant 
to Diagnostic Codes 5003, 5242, and 5201, which provide 
ratings for degenerative arthritis, limited motion of the 
lumbosacral spine, and limitation of motion of the arm 
respectively.  The RO rated pursuant to these diagnostic 
codes because the medical opinions of record indicate that 
the veteran's rheumatoid arthritis could not be distinguished 
from his osteoarthritis.   

Rheumatoid arthritis (atrophic) as an active process is rated 
pursuant to Diagnostic Code 5002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2006) (emphasis in original).  Under 
Diagnostic Code 5002, a 100 percent rating is warranted for 
rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  Id.  A 60 percent rating is warranted for 
less than criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Id.  40 percent 
rating is warranted for symptom combinations productive of 
definite impairment of health objectively supported by 
examination finding or incapacitating exacerbations occurring 
3 or more times a year.  Id. 

Degenerative (hypertrophic or osteoarthritis) is rated 
pursuant to Diagnostic Code 5003.  Pursuant to that code, 
degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003, 5010 (2006).  

In the absence of limitation of motion, a 20 percent rating 
is assigned for arthritis with x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Without incapacitating 
exacerbations, a 10 percent rating is assigned.  Id.  The 
knee, shoulder, elbow, wrist, and hip are considered to be 
"major" joints.  38 C.F.R. § 4.45(f) (2006).  Multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on parity with major joints.  Id.  

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2006).  The 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) 
(2006).

Left Hip and Right Hip

The veteran's rheumatoid arthritis of the left and rights 
hips are each rated as 10 percent disabling pursuant to 
Diagnostic 5002-5003.  The applicable criteria for limitation 
of motion of the hip and thigh are found in Diagnostic Codes 
5252 and 5253.  When flexion of the thigh is limited to 30 
degrees, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2006).  A 20 percent rating is 
also warranted for limitation of abduction, when motion is 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  Ratings for limitation of adduction and rotation are 
limited to no more than 10 percent.  Id.  

Here, the medical evidence does not show that the criteria 
for a rating in excess of 10 percent for arthritis in either 
hip are met.  In the May 2006 VA examination report, Dr. C.A. 
reported that forward flexion was from zero to 95 degrees, 
extension from zero to 20 degrees, abduction from zero to 40 
degrees, internal rotation from zero to 20 degrees, and 
external rotation from zero to 40 degrees bilaterally.  The 
veteran had pain from 40 to 95 degrees on forward flexion, 
and mild pain on internal and external rotation through the 
full range of motion.  

Dr. C.A. also stated in his report that that the hips had 
symptoms of arthritic involvement with radiographic evidence 
consistent with rheumatoid involvement such as osteopenia, 
lack of osteophytes, and painful motion on examination.  Dr. 
C.A. stated that he was unable to determine the phase of 
involvement, but felt that there were clinical manifestations 
of rheumatoid arthritis of all joints examined, including 
hands, elbows, hips, shoulders, and knees.  

In the March 2001 VA examination report, Dr. D.M. reported 
that in the left hip, range of motion was zero to 90 degrees 
flexion, zero to 10 degrees extension, and zero to 25 degrees 
adduction.  Abduction was zero to 45 degrees, with pain at 30 
degrees.  External rotation was zero to 30 degrees with pain 
for all motion.  

The Board has reviewed the entire record and concludes that 
ratings higher than 10 percent are not warranted for either 
hip.  The medical evidence does not show that the criteria 
for ratings of 20 percent have been shown, even when 
considering the extent to which motion is limited by pain.  

Right Knee and Left Knee

The veteran's rheumatoid arthritis of the left and right 
knees are each evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5002-5003.  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Absent a medical 
showing of ankylosis, 50 percent is the highest rating 
available for limitation of motion of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261, 5256 (2006).  

In the May 2006 VA examination report, Dr. C.A. reported that 
the veteran had mild effusion on the right knee, and wore a 
brace on that knee.  Range of motion was from zero to 110 
degrees bilaterally, with pain throughout the range of motion 
on the right.  The veteran had pain from 20 to 110 degrees on 
the left.  There was no instability or laxity.  McMurray's 
and Lachman's were negative.  Varus, valgus, anterior and 
posterior drawer testing were negative.  The veteran was 
unable to complete even one deep knee bend, which Dr. C.A. 
attributed to his pain and weakness.   

Dr. C.A. reported that X-rays showed asymmetrically and 
severely advanced tricompartmental arthritic changes of the 
right knee with effusions bilaterally.  In the right knee, 
the veteran had severe narrowing of the medial compartment 
and chondrocalcinosis of the lateral compartment.  Chest 
dimensions were preserved on the left.  Tricompartmental 
spurring was "far more advanced" on the right than the 
left.  

In a VA orthopedics consultation, dated in March 2001, Dr. 
A.K. reported that in the right knee, range of motion was 
from 10 to 110 degrees.  The right knee also had effusion and 
mediolateral laxity.  X-rays showed severe osteoarthritic 
changes in the right with narrowing of medial joint space, 
subchondral sclerosis, and osteophytes.  

A March 2001 VA radiology report showed that x-rays of the 
left knee were normal.  In the right knee, x-rays showed 
severe narrowing of the medial compartment of the tibial 
plateau consistent with moderate degenerative arthritic 
changes since March 2000.  

In a VA examination report, dated in March 2001, Dr. D.M. 
reported that in the right knee, range of motion was from 
zero to 100 degrees, and in the left, from zero to 110 
degrees.  

Resolving all doubt in favor of the veteran, the Board finds 
that beginning May 17, 2006, the date of the most recent VA 
examination report, a 30 percent rating for the right knee 
and a 20 percent rating for the left knee should be assigned.  
At its worst, right knee extension was to 10 degrees and 
flexion to 100 degrees; left knee extension was to zero 
degrees and flexion to 110.  These values do not warrant 
ratings higher than 10 percent for either knee, but when 
considering pain on motion, ratings of 30 percent for the 
right and 20 percent for the left should be granted.  Prior 
to May 17, 2006, higher ratings are not granted because the 
veteran demonstrated no pain on motion at that time.

Right Hand and Left Hand

The veteran's rheumatoid arthritis of the left and right 
hands are each evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5002-5003.  In the absence of ankylosis, a 
rating of 20 percent is warranted for limitation of motion of 
the thumb when there is a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2006).  For limitation of 
motion of the index or long fingers, 10 percent is the 
highest rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2006).  Multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f) (2006).  A summary of the 
pertinent medical evidence follows.  

According to the May 2006 VA examination report, on 
examination Dr. C.A. found symmetric distal interphalangeal 
(DIP) and proximal interphalangeal (PIP) joints involvement 
of the long ring, index, and small digits bilaterally, which 
included synovitis and degenerative changes.  The veteran 
could flex DIP joints from zero to 50 degrees with pain 
throughout and the PIP joint from zero to 90 degrees of all 
fingers of both hands.  On confrontational testing, the 
veteran's bilateral grip strength was less than would have 
been expected and did cause some obvious pain while 
attempting grip according to the examiner.  When asked to 
demonstrate buttoning his shirt, the veteran had significant 
difficulty.  

X-rays showed arthritic changes in the PIP and DIP joints of 
the arm index finger bilaterally and the left middle finger.  
Dr. C.A. stated that there was most likely amputation of the 
right fourth finger distal to the base of the middle phalanx.  
There was marked narrowing of the PIP and DIP joints of the 
index finger bilaterally and left middle finger.  The 
appearance was consistent with arthritis.  The examiner also 
noted vascular calcification.  Osteoarthritic changes were 
noticed in the left first carpometacarpal joint.

In the March 2003 VA examination report, Dr. W.V. found that 
the veteran's hands were the most significant for arthritic 
changes and swelling in the PIP and DIP joints.  Range of 
motion of the PIP joints throughout all digits was from zero 
to 70 degrees.  Range of motion of the DIP joints, on 
average, was from full extension to 40-50 degrees with 
evidence of Heberden's nodes at the DIP joints.   

X-rays of the hands showed moderate diffuse DIP and PIP 
arthritis consistent with degenerative arthritis.  Dr. W.V.'s 
assessment was diffuse arthritis throughout all digits in 
both hands.  

In a radiology report, dated in April 2001, Dr. L.G. reported 
that a bone scan showed arthritis of the second PIP joints of 
both hands and the third PIP joint of the left hand, first 
metatarsal-tarsal joint of the left hand, and the lower 
lumbar spine.

In a radiology report, dated in March 2001, Dr. T.N. stated 
that an x-ray of the left hand showed amputation of the 
distal phalanx of the left fourth finger sparing the base of 
the middle phalanx.  There was severe narrowing of the PIP 
joint of the left middle and index fingers with moderate spur 
formation and cyst-like lesion at the articular surface.  
There was also spur formation along with sclerotic changes at 
the interphalangeal joint of the left thumb.  The DIP joints 
of all of the fingers also showed narrowing with spur 
formation.  

X-ray of the right hand showed moderate spur formation at the 
DIP joints of all of the fingers with narrowing of the joint 
space.  There was also spur formation and narrowing of the 
interphalangeal joint of the right thumb and the DIP joints 
of the right index and fifth fingers.  The examiner's 
impression was severe osteoarthritic changes involving the 
DIP and PIP joints of all of the fingers of both hands, more 
pronounced in the left middle and right index fingers.

An examination report dated in March 2001 showed that in the 
right index finger, range of motion was from zero to 85 
degrees metacarpointerphalangeal (MIP) joint, 20-60 degrees 
in the PIP joint, and zero to 30 degrees in the DIP joint 
with discomfort and pain on movement of the PIP and DIP 
joints.  

In the left middle MIP joint range of motion was from zero to 
85 degrees, in the PIP joint, 20-55 degrees, and in the DIP 
joint, zero to 30 degrees with pain on movement of the DIP 
and PIP joints.  There was no pain on movement of the MIP 
joint on either hand.

At the March 2001 examination, the veteran had x-ray evidence 
of traumatic arthritis to the right index finger PIP and DIP 
joints.  There was also x-ray evidence of traumatic arthritis 
to the left middle finger at the proximal interphalangeal 
joint.  A bone scan showed very little evidence of rheumatoid 
arthritis flare-up in the hands.  The examiner noted, 
however, that rheumatoid arthritis left residual degenerative 
arthritis in its wake so that even between flare-ups, the 
person had significant residuals of the disease.  

Based on the aforementioned medical evidence, a rating higher 
than 10 percent is not warranted for either hand.  The 
medical evidence does not show that the range of motion of 
the individual digits is limited to a compensable level.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2006).  Although the x-rays 
showed that the veteran had arthritis of the DIP and PIP 
joints, bilaterally, the criteria for a 20 percent rating 
have not been shown.  The veteran's hand and fingers are 
encompassed as a group of minor joints, and are rated on 
parity with major joints.  38 C.F.R. § 4.14, 4.45(f) (2006).  
As a group of minor joints, each hand is entitled to the 10 
percent evaluation but not the higher 20 percent evaluation 
pursuant to Diagnostic Code 5003.  The evidence does not show 
x-ray evidence of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating episodes, in 
each hand.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Left Elbow and Right Elbow

The veteran's rheumatoid arthritis of the left and right 
elbows are each evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5002-5003.  Limitation of motion of the elbow 
and forearm is rated pursuant to Diagnostic Codes 5206, 5207, 
and 5208.  When flexion of the forearm is limited to 45 
degrees in the major (dominant) joint, a 50 percent rating is 
assigned, and in the minor joint, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2006).  
For limitation of extension, a 20 percent rating is warranted 
when extension is limited to 75 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2006).  When flexion is limited to 100 
degrees and extension is limited to 45 degrees, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5208 
(2006).  For VA rating purposes, full range of motion of 
elbow flexion is from zero to 145 degrees.  38 C.F.R. § 4.71, 
Plate II (2006).  The ratings of 40 and 50 percent for the 
minor and major joints respectively are the highest available 
for limitation of motion of the joint without ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2006).  

For impairment of pronation of the forearm, a 20 percent 
rating is assigned for motion lost beyond the last quarter of 
the arc, the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Diagnostic Code 5213 (2006).  For impairment 
of supination, the highest rating available is 10 percent.  
Id.  

The evidence pertaining to arthritis of the elbows includes 
two VA examination reports and a VA radiology report.  In the 
first of the VA examination reports, which was dated in March 
2001, Dr. D.M. reported that elbows showed full range of 
motion without pain.  Supination and pronation were also 
found to be normal bilaterally without pain.  

According to a radiology report prepared by Dr. T.N. and 
dated in March 2001, x-rays of the left elbow showed normal 
bony apposition and alignment.  There was a small spur 
formation at the coracoid process of the left ulna.  X-rays 
of the right elbow showed normal bony apposition and 
alignment.  The joint space was well maintained.  There was 
no evidence of bony abnormalities.  The interpreting 
radiologist's impression was minimal degenerative arthritic 
changes at the coracoid process of the left ulna.  

A report of a VA joints examination, dated in May 2006, 
showed that the veteran had boggy synovitis about the 
posterior aspects of the elbow around the cubital tunnel and 
radial head.  Range of motion was from zero to 130 degrees 
bilaterally with pain from 40 to 130 degrees.  Pain was worse 
in the right than the left.  X-rays showed unremarkable 
bilateral elbows.  

Based on the evidence pertaining to the elbows, the Board 
finds that a rating in excess of 10 percent for either elbow 
is not warranted for the period prior to May 17, 2006, the 
date of the most recent VA examination.  For the period 
beginning May 17, 2006, the Board finds that a 50 percent 
rating is warranted for the right elbow, and a 40 percent 
rating is warranted for the left elbow.  

Prior to May 17, 2006, the competent medical evidence did not 
show any limitation in motion of the elbow or forearm, 
including as due to pain and there is no basis to grant 
ratings in excess of 10 percent.  Beginning May 17, 2006, 
however, the medical evidence showed that the veteran 
experienced pain on motion at 40 degrees, which remained 
throughout his range of motion to 130 degrees.  Considering 
that the veteran was pain free only from zero to 40 degrees, 
the Board finds that the criteria for a 20 percent rating for 
the right (major) elbow and a 20 percent rating for the left 
(minor) elbow have been approximated.  See DeLuca, 8 Vet. 
App. at 206.  

Right Wrist and Left Wrist

The veteran's rheumatoid arthritis of the left and right 
wrists are each evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5002-5003.  For limitation of motion of the 
wrist, a 20 percent rating is warranted for favorable 
ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2006).  In the absence of 
ankylosis, the highest rating available for limitation of 
motion of the wrist is 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).  

In the March 2001 VA examination report, Dr. D.M. reported 
that in the right wrist, dorsiflexion was to 40 degrees and 
palmar flexion to 40 degrees.  Radial deviation was to 20 
degrees and ulnar deviation was to 25 degrees.  Left wrist 
dorsiflexion was to 30 degrees and palmar flexion to 50 
degrees.  Radial deviation was to 20 degrees and ulnar 
deviation was to 25 degrees.  There was some tenderness in 
the carpal joints with motion.

In the March 2003 VA examination report, Dr. W.V. found that 
the veteran had decreased range of motion of the right wrist, 
with prominent dorsal ulnar only about 40 degrees flexion, as 
well as extension and 15-20 degrees radial and ulnar 
deviation respectively.  X-ray of the right wrist was normal.   

The Board finds that a rating in excess of 10 percent is not 
warranted for either wrist because the medical evidence does 
not show that the wrist disabilities are characterized by 
ankylosis.  

Left Shoulder and Right Shoulders

The veteran's left and right shoulders are each rated as 20 
percent disabling pursuant to Diagnostic Code 5002-5201.  
Limitation of motion of the shoulder and arm is rated 
pursuant to Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).  Under that code a 40 percent 
rating is warranted when motion is limited to 25 degrees from 
the side when the joint is major and 30 when the joint is 
minor.  Id.  A 30 percent rating is warranted when motion is 
limited midway between the side and shoulder level when the 
joint is major and 20 percent when the joint is minor.  Id.  
A 20 percent rating is warranted for limitation of motion at 
the shoulder level for both major and minor joints.  Id.  The 
40 and 30 percent ratings for the major and minor joints 
respectively are the highest ratings for limited motion in 
the absence of ankylosis.  

For favorable ankylosis of the scapulohumeral articulation, a 
30 percent rating is warranted for a major joint when 
abduction is to 60 degrees, and the veteran can reach the 
mouth and head.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2006).  A 20 percent rating is warranted for the same 
limitation of a minor joint.  Id.  A summary of the pertinent 
medical evidence follows.

A March 2001 VA examination report showed the following 
complaints as reported by the veteran.  The veteran 
experienced widespread flare-ups associated with his 
rheumatoid arthritis.  The flare-ups lasted for 30-60 days 
and occurred approximately every 6 months.  The veteran 
experienced redness and swelling associated his flare-ups.  
At the time of the examination, there was little evidence of 
rheumatoid flare-up in the hands on bone scan.  Dr. D.M. 
noted, however, that rheumatoid arthritis left residual 
degenerative arthritis in its wake so that even between 
flare-ups, the patient would have significant residuals of 
the disease.

A March 2003 VA examination report included the following.  
Dr. W.V. noted that the veteran reported periodic flare-ups 
with his shoulder arthritis.  In the right shoulder, forward 
flexion was limited to 110 degrees actively, 120 degrees 
passively, active external rotation to 30 degrees, and 
passively to 50 degrees.  The veteran had signs of 
impingement.  Rotator cuff strength was 5/5.  Examination of 
the left shoulder was "very similar" although the forward 
flexion was found to be to 95 to 100 degrees.  The left 
shoulder also had signs of impingement.  External rotation 
was the same in the left as in the right.  X-rays of the 
shoulders showed moderate glenohumeral arthritis bilaterally.  

Dr. W.V. concluded that it was not medically practical to 
distinguish the veteran's rheumatoid arthritis from his 
osteoarthritis, and the veteran gave no history of trauma.  
X-rays showed findings consistent with osteoarthritis, 
however, this may have been a progression of his rheumatoid 
arthritis.

In the May 2006 VA examination report, Dr. C.A. reported that 
the veteran complained of significant difficulty with 
shoulder level or above shoulder level activity.  Forward 
flexion was from zero to 70 degrees and abduction was from 
zero to 70 degrees.  Internal rotation was 40 degrees and 
external rotation 20 degrees.  On forward flexion, pain was 
experienced from 20 to 70 degrees and on abduction, from 20 
to 70 degrees.  X-rays of the shoulders were unremarkable.  
Specifically, no acute fracture-dislocation was identified, 
glenohumeral joint space was maintained, and no calcification 
was noticed in the joint or soft tissues.  

Dr. C.A. concluded that the shoulders had symptoms of 
arthritic involvement.  The shoulders demonstrated some 
central wear consistent with rheumatoid involvement and 
painful motion on examination.  Dr. C.A. was unable to 
determine the phase of involvement but felt there were 
clinical manifestation of rheumatoid arthritis in all joints 
examined, which included the shoulders, hands, elbows, knees, 
and hips.  

The Board finds that the medical evidence does not show that 
a rating in excess of 20 percent for either shoulder is not 
warranted for the period prior to May 17, 2006, the date of 
the most recent VA joints examination.  Prior to that date, 
the veteran's arms had not been shown to be limited to midway 
between the side and shoulder level, or to 45 degrees on 
either flexion or abduction.  As such, limitation of motion 
necessary to grant the higher rating has not been shown.  

Beginning May 17, 2006 the Board finds that ratings of 40 and 
30 percent should be assigned for the right and left 
shoulders respectively.  At that time the medical evidence 
showed that the veteran experienced pain on motion at 20 
degrees, which remained throughout his range of motion to 70 
degrees.  Based on what Dr. C.A. recorded in the report, the 
Board finds these values to be reliable indicators of the 
veteran's actual range of motion with pain.  Considering that 
the veteran was pain free only from zero to 20 degrees, the 
Board finds that the criteria for a 40 percent rating for the 
right (major) shoulder and a 30 percent rating for the left 
(minor) shoulder have been met.  See DeLuca, 8 Vet. App. at 
206.  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected arthritis disabilities 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected arthritis disabilities 
interfere with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for higher ratings on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  An increased rating for service-connected rheumatoid 
arthritis of the left hip, currently evaluated as 10 percent 
disabling, is denied.

2.  An increased rating for service-connected rheumatoid 
arthritis of the right hip, currently evaluated as 10 percent 
disabling, is denied.

3.  For the period prior to May 17, 2006, an increased rating 
for service-connected rheumatoid arthritis of the right knee, 
currently evaluated as 10 percent disabling, is denied.

4.  For the period prior to May 17, 2006, an increased rating 
for service-connected rheumatoid arthritis of the left knee, 
currently evaluated as 10 percent disabling, is denied.
 
5.  Beginning May 17, 2006, a rating of 30 percent for 
service-connected rheumatoid arthritis of the right knee is 
granted.

6.  Beginning May 17, 2006, a rating of 20 percent for 
service-connected rheumatoid arthritis of the left knee is 
granted.

7.  An increased rating for service-connected rheumatoid 
arthritis of the fingers of the right hand, currently 
evaluated as 10 percent disabling, is denied.

8.  An increased rating for service-connected rheumatoid 
arthritis of the fingers of the left hand, currently 
evaluated as 10 percent disabling, is denied.

9.  Prior to May 17, 2006, a rating in excess of 10 percent 
for service-connected rheumatoid arthritis of the left elbow 
is denied.

10.  Prior to May 17, 2006, a rating in excess of 10 percent 
for service-connected rheumatoid arthritis of the right elbow 
is denied.

11.  Beginning May 17, 2006, a rating of 20 percent for 
service-connected rheumatoid arthritis of the left elbow is 
granted.

12.  Beginning May 17, 2006, a rating of 20 percent for 
service-connected rheumatoid arthritis of the right elbow is 
granted.

13.  An increased rating for service-connected rheumatoid 
arthritis of the right wrist, currently evaluated as 10 
percent disabling, is denied.

14.  An increased rating for service-connected rheumatoid 
arthritis of the left wrist, currently evaluated as 10 
percent disabling, is denied.

15.  Prior to May 17, 2006, a rating in excess of 20 percent 
for service-connected rheumatoid arthritis of the left 
shoulder is denied.

16.  Prior to May 17, 2006, a rating in excess of 20 percent 
for service-connected rheumatoid arthritis of the right 
shoulder is denied.

17.  Beginning May 17, 2006, a rating of 30 percent for 
service-connected rheumatoid arthritis of the left shoulder 
is granted.

18.  Beginning May 17, 2006, a rating of 40 percent for 
service-connected rheumatoid arthritis of the right shoulder 
is granted.


REMAND

In the Board's April 2006 remand, the Board requested that 
the veteran be provided with a VA examination to determine 
the current nature and severity of his rheumatoid arthritis.  
As shown in the record, and as mentioned in the Board's 
remand, the veteran's rheumatoid arthritis affected multiple 
joints in his body including his spine.  The veteran was 
provided with a VA examination in May 2006, but a report of 
that examination was negative for any findings or opinions 
relating to the rheumatoid arthritis as it existed in the 
lumbar spine.  

It appears that the Board's remand directives have not been 
completely fulfilled.  The Board must remand the veteran's 
claim of entitlement to an increased rating for service-
connected rheumatoid arthritis of the lumbosacral spine for 
remand compliance.  The Court has held that a remand by the 
Board confers upon the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must insure compliance.  Id.  The 
Stegall ruling applies to the facts of this case.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of the arthritis of 
the lumbar spine.  The examiner should 
determine the degree at which motion of 
the thoracolumbar spine is limited, if at 
all.  The examiner should also comment on 
the degree at which the veteran 
experiences pain on motion, if at all.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Thereafter, the veteran's claim of 
entitlement to an increased rating for 
service-connected rheumatoid arthritis of 
the lumbosacral spine should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


